Citation Nr: 1042523	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.

In October 2010, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDING OF FACT

Hepatitis C did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis 
C have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having hepatitis C.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

After a careful review of the entire record, the Board finds that 
service connection for hepatitis C is not warranted.

The Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.  The 
service medical records do not show, nor does the Veteran report, 
that he engaged in any risk factors during his period of active 
duty.

The record is unclear as to when the Veteran first contracted 
hepatitis C.  During a July 2006 VA examination, the examiner 
opined that the Veteran most likely contracted hepatitis C 
between 1999 and 2005.  Even if the Board assumes that the 
Veteran contracted the disease at the earlier date, 1999, this is 
approximately 18 years after separation from service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

During VA treatment in October 2005 it was noted that the Veteran 
had multiple risk factors for hepatitis C, namely, intravenous 
drug abuse, cocaine use, and alcohol use.  The October 2005 
treatment followed an August 2005 lab test that was positive for 
hepatitis C antibody and the record shows the Veteran received 
follow-up VA treatment for hepatitis C thereafter.  

Despite the medical evidence of current hepatitis C, the record 
is devoid of any medical evidence whatsoever to support the 
Veteran's claim that his current hepatitis C is related to 
service.  Post-service medical records show that the Veteran 
engaged in many of the risk factors listed above following 
service.  There is no evidence of record that the Veteran engaged 
in any of those risk factors during active service and service 
treatment records are completely silent for any evidence that 
would indicate that hepatitis C was incurred during service.  

The Veteran has asserted that his hepatitis C is related to his 
in-service inoculations with jet injectors.  Although service 
treatment records do not show that the Veteran as inoculated with 
jet injectors, he is competent to report such an observation.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, where, as here, 
the determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim because a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current hepatitis C is related to 
service.  


Furthermore, there is no competent medical evidence indicating 
that jet injectors would have caused the Veteran's infection, as 
opposed to his intravenous and intranasal drug use.  
Significantly, the Veteran was afforded a VA examination in July 
2006 during which he was diagnosed as having hepatitis C.  The 
examiner reviewed the Veteran's medical history and history of 
risk factors, including his post-service drug abuse.  He noted 
that the Veteran reported having given blood in 1999 and was not 
prevented from doing so, which indicated that he did not have 
hepatitis C at that time.  In addition, the first indication that 
the Veteran was infected with hepatitis C was in 2005.  The 
examiner opined that based on the Veteran's history of drug abuse 
and the 1999 blood donation, it was most likely that the Veteran 
contracted hepatitis C sometime between 1999 and 2005 and, 
therefore, it was not at least as likely that the Veteran's 
hepatitis C was linked to his time in the military.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  As no other inservice risk 
factor is shown by the evidence, a grant of service connection is 
not in order for this claim.

In short, there is no medical evidence or opinion of record that 
supports the Veteran's claim that his current hepatitis C is 
related to service, to include inoculations with jet injectors, 
and neither he nor his representative has presented or identified 
existing evidence that would, in fact, support the claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2006 and April 2006.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


